DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 3/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
►	With respect to claim 1, “repeating step 1 to 5 to complete the copper filled hole to the metal wire layer process for the series of interconnection structures” is not supported by original specification and figures.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1,
		Lines 13-14, it is not clear how “repeating step 1 to step 5” can be performed to complete connecting the copper filled hole to the metal wire layer process for the series of interconnection structures after the hole is formed in the dielectric layer of the series of the interconnection structures (***Notice: “the dielectric layer” being provided before step 1).  In addition, “the metal wire layer process” lacks antecedent basic.  It is not clear how “the metal wire layer process for the series of interconnection structures” is defined.
►	With respect to claim 9, scope of claim cannot be defined since it is not clear how  “a next layer” is defined.
►	With respect to claim 18, line 3, it is not clear that “a dielectric constant of oxide” is actually a dielectric constant of which oxide.  Applicant is respectfully requested to clarify and use appropriate claimed language to define scope of claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 16-17, as being best undertood,  are rejected under 35 U.S.C. 103 as being unpatentable over Ryuzaki et al [US 8,106,385] in view of Nie et al [ CN-101989568].
►	With respect to claim 1, Ryuzaki et al (figs 5-23, col 1-15) discloses a method for copper filling comprising a plurality of steps:
	Before performing step 1, providing a semiconductor substrate (fig 11) comprising a series of  interconnection structures (first and second interconnection levels) each comprising a metal wire layer (11/12) and a dielectric layer (8/9);
	Step 1:  forming an additional dielectric layer (uppermost layer 8/9 of fig 8)  on an uppermost interconnection structure in the series of the interconnection structures and forming a hole (14/15, fig 9) in the additional dielectric layer;
	Step 5:  filling a copper layer (12, fig 11) into the hole and connecting the copper filled hole in the additional dielectric layer to at least one of the metal wire layers of the series of the interconnection structure;
	Repeating step 1 to step 5 to complete connecting the copper filled hole to the at least one of the metal wire layers of the series of the interconnection structures (col 9 lines 50-58).
	Ryuzalo et al  does not expressly teach filling the copper layer into the hole comprising: 
	Step 2:	  forming a copper seed layer on an inner surface of the hole;
	Step 3: allowing a waiting time after forming the copper seed layer and before performing a copper plating process, wherein during the waiting time, a surface of the copper seed layer is oxidized to form a copper oxide layer; 
	Step 4: performing a reduction process on the copper oxide layer; and 
	Step 5: filling a copper layer into the hole in the copper plating process afterwards wherein, the copper oxide layer on the surface of the copper seed layer is reduced to copper in the reduction process, and wherein a thickness of the copper seed layers on the inner surface of the hole is uniform.
	However, Nie et al teaches step 2: forming a copper seed layer (105, fig 3b) on an inner surface of the hole; step 3: allowing a waiting time after forming the copper seed layer and before performing a copper plating process, wherein during the waiting time, a surface of the copper seed layer is oxidized to form a copper oxide layer (107); step 4: performing a reduction process on the copper oxide layer (text [0039]-[0041});  step 5: filling a copper layer(106, fig 3d) into the hole in the copper plating process afterwards; wherein, the copper oxide layer on the surface of the copper seed layer is reduced to copper in the reduction process, and wherein a thickness of the copper seed layers on the inner surface of the hole is uniform.
	Therefore, it would have been obvious for those skilled in the art to modify process Ryuzaki et al by performing steps 2-5 as being claimed, per taught by Nie et al , provide the copper filled hole with improved production yield and device reliability production.
►	With respect to claim claim 2, the same reason given above, Nie et al discloses forming a copper diffusion barrier layer (104, fig 3a) before forming the copper seed layer (105) in step 2, wherein the copper diffusion barrier layer is formed on the inner surface of the hole, and wherein the copper seed layer is formed on the surface of the copper diffusion barrier layer 
►	With respect to claim claim 3, the same reason given above, Nie et al  (text [0037]) discloses the copper seed layer is formed by a physical vapor deposition process (PVD).
►	With respect to claim claim 4, the same reason given above, Nie et al (text [0035]) teaches the copper diffusion barrier layer is formed by a physical vapor deposition process (PVD). 
►	With respect to claim claim 5, the same reason given above, Nie et al (text [0035]) teaches wherein a material of the copper diffusion barrier layer includes tantalum (Ta) or tantalum nitride (TaN). 
►	With respect to claim claim 6, the same reason given above, Nie et al (text [0040]) teaches wherein the reduction process in step 3 is performed by using an ammonia solution. 
►	With respect to claim claim 7, Ryuzaki et al disclose wherein the additional dielectric layer in step 1 is an interlayer film.
►	With respect to claim claims 16 and 17, Ryuzaki et al discloses wherein the hole is a through-hole or a trench.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 and 1, as being best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ryuzaki et al [US 8,106,385] in view of Nie et al [ CN-101989568] as applied to claims 1 and/or 7 in further view of Lu et al [CN10204427]
►	With respect to claim 8, Ryuzaki et al in view of  Nie et al substantially discloses the claimed method but does not expressly teach wherein the copper seed layer is also extended to a surface of the interlayer film outside the hole ; and wherein the copper layer filled in the hole is extended to the surface of the interlayer film outside the hole; and wherein the method further comprises performing a chemical mechanical grinding process after step 4, to remove the copper layer on the surface of the interlayer film outside the hole and to planarize the copper layer in the hole be flush with the surface of the interlayer film outside the hole.
	However, Lu et al teaches wherein the copper seed layer (204, fig 13) is also extended to a surface of the interlayer film (201) outside the hole ; and wherein the copper layer (206b, fig 14) filled in is extended to the surface of the interlayer film outside the hole; and wherein the method further comprises performing a chemical mechanical grinding process after step 4, to remove the copper layer on the surface of the interlayer film outside the hole and to planarize the copper layer in the hole be flush with the surface of the interlayer film outside the hole.
	Therefore, it would obvious for those skilled in the art to modify process of Ryuzaki et al in view Nie et al to form the copper seed layer, the copper filled layer and perform CMP as being claimed, per taught by Lu et al, for provide a copper interconnect as needed for device.
►	With respect to claims 9, 13-15 and 18,  Ryuzaki et al (fig 12) discloses the series of the interconnection structures (stack of interconnection levels) each comprising the metal wire layer and the dielectric layer over the semiconductor substrate (1) wherein the semiconductor substrate is a silicon substrate, the copper layer (upper most copper layer 12) filled in the hole of the interlayer film (uppermost layer 8/9) serves as a connection structure to a doped region (3) in the semiconductor substrate (the upper most copper layer 12 electrically connected to the diffusion region 3), wherein the interlayer film is an oxide (organic siloxane), wherein a dielectric constant of the dielectric layer is lower than a dielectric constant of silicon oxide (Ryuzaki et al, col 1)

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.   Contradict to Applicant’s argument on pages 5-7, “repeating step 1 to 5 to complete the copper filled hole to the metal wire layer process for the series of interconnection structures”  is not supported by original specification including text [0053] and figures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819